Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to claims 14 and 16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/24/2022 has been entered.
Response to Amendment
The amendment filed on 04/20/2022 has been entered. All of the claim objections are overcome.

Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention of claims 1, 5, 13-14, and 16. Accordingly, the independent claims 1, 5, 13-14, and 16 are allowed. The dependent claims 2-4, 6-12, 15, and 17-19 are allowed due to depending on their respective independent claims 1, 5, 13-14, and 16.
Regarding claims 1, 5 and 16, 
Although the prior art of record, including Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), and Kenyon A. Hapke (US-7251961-B2) teach the claimed structural limitation a lock, a base, a driving mechanism, a locking mechanism, a housing, a cavity, a locking operation, an unlocking operation, a return spring, a first protruding end, a second protruding end, a control system, an unfolded position, retracted position,  connecting mechanism, a first end, a sliding mechanism,  a second end, a linear motion, a rotating motion, a circuit board, a power supply, a dome switch, an upper lid, a casing, a locking hole, and a position corresponding to the lock, an appliance, unlocked state, and a locked state and their claimed structural interaction among each other. But, regarding claim 1, the prior art of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach the claimed structural interaction “the control system determines that the locking mechanism is disconnected to the return spring according to the locking mechanism in and unfolded position relative to the base, and determines that the locking mechanism is connected to the return spring according to the locking mechanism in a retracted position relative to the base”. And regarding claims 5 and 16, the prior art of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach a first contacting unit and a second contacting unit, a breakage determine unit, and a running control unit. The prior art Wang Yang (WO-2016082744-A1) teaches a control circuit board 104 as a manual operation board while the prior art made of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach the claimed structural interaction among the claimed structural limitations as disclosed in the specification, and as follows: “in the retracted position of the locking mechanism with respect to the base, the dome switch comes into contact with the second contacting unit; and in the unlocking operation, the control system determines […] that the locking portion is connected to the return spring according to the dome switch in contact with the second contacting unit,” and “a control system that includes a running control unit communicating with the breakage determining unit and configured to allow or prevent operation of the appliance based on the determination of the breakage determining unit”. Kenyon A. Hapke (US-5823017-A) teaches a logic circuit with six control blocks that collectively perform some but not all of the claimed limitations or the claimed structural interaction among the claimed limitations. Kenyon A. Hapke (US-5823017-A) does not teach “in the locking operation, the control system determines that the locking section is disconnected to the return spring according to the dome switch in contact with the first contacting unit, and determines that the locking portion is connected to the return spring according to the dome with in contact with the second contacting unit” and “a control system that includes a breakage determining unit communicating with the switch and configured to determine a breakage state of the locking mechanism base on a position of the locking mechanism;  a running control unit communicating with the breakage determining unit and configured to allow or  prevent operation of the appliance based on the determination of the breakage determining unit”. Piotr Szablewski  (WO-9949159-A1) teaches a door latch system that recognizes three position of the door and includes two sensors that include reed contacts, one of which responds when the rotary latch is in its pre-locking position and the other responds when the pawl has reached its pivot position, accordingly the sensors emit signals that are evaluated and processed by a control logic that triggers the corresponding activities such as switching on and off a closing aid in response to the latch reaching a pre-locking position, the control logic recognizes the latch at its open position. And Markus Michael (CN-105839352-A) teaches a controller that receives a signal indicating the washing machine is in closed position and allows the activation of the washing machine in return, and three switches that interact with mechanical sliders and ramps that relay the position of the lid as it pivots into its closed position. 

Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A.Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), and Markus Michael (CN-105839352-A), ), fail to teach the claimed structural interaction as claimed in claim 1 “the control system determines that the locking mechanism is disconnected to the return spring according to the locking mechanism in and unfolded position relative to the base, and determines that the locking mechanism is connected to the return spring according to the locking mechanism in a retracted position relative to the base” and the prior art fails to teach a first contacting unit and a second contacting unit, a breakage determine unit, and a running control unit as claimed in claim 5 and 16 and their structural interaction among the claimed structural limitations.

The examiner can find  no motivating to modify the lock, control system, and there components as disclosed by Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A.Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), and Markus Michael (CN-105839352-A) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

The original dependent claims (2-4 and 10-12), (6-9), and the new dependent claims (17-19) are allowed due to depending on the allowable independent claims 1, 5, and 16 respectively. 

Regarding the amended claim 13, 
Although the prior art made of record, including Kenyon A. Hapke et al. (US-7251961-B2) and Thomas Neumann (US-20080042447-A1), teach a magnetic element and a magnetic reed switch that switches on under the influence of a magnetic force. The examiner can find no motivation to combine or modify the references of record, Kenyon A. Hapke et al. (US-7251961-B2) and Thomas Neumann (US-20080042447-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
Regarding claim 14, 
In regards to the amended independent claim 14, the applicants’ arguments in pages 11-16 of the response filed on 04/20/2022 are persuasive. The rejections under 35 USC § 103 of claims 14-15 have been withdrawn in light of the newly amended claim 14. The dependent claim 15 is allowed due to depending on the amended independent claim 14.

Although the prior art of record, including Wang Yang (WO-2016082744-A1), teaches the claimed structural limitations “a locking mechanism”, “a lock”, “a housing”, “a locking shaft”, “a rotary axis”, “a locking portion”, “a return spring”, “a first protruding end”, “a second protruding end”, “a biasing force” and some of the structural interaction among the claimed limitations. But the prior art of record, including Wang Yang (WO-2016082744-A1), fails to teach or fairly suggest the structural limitation “a fragile portion” and the following structural interaction “fragile portion located between the locking shaft and the locking portion, the fragile portion is broken off when subjected to an external force greater than a predetermined threshold”. While the prior art of record, including Albert Dirnberger et al. et al. (US-20180008120-A1), teaches the structural limitation “a fragile portion”, “an external force”, “a predetermined threshold”, “a biasing force” and the claimed structural interaction “fragile portion located between the locking shaft and the locking portion, the fragile portion is broken off when subjected to an external force greater than a predetermined threshold”. But the prior art of record, including Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A. Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), Markus Michael (CN-105839352-A), and Thomas Neumann (US-20080042447-A1), fail to teach or fairly suggest the following structural interaction of the claimed limitation “second protruding end connected to the locking portion at a location that is spaced further from the rotary axis of the locking shaft than the fragile portion, wherein: when the second protruding end of the return spring is connected to the locking portion, the return spring provides a biasing force to the locking mechanism; when the fragile portion is broken off, the second protruding end of the return spring is disconnected from the locking portion and the return spring does not provide a biasing force to the locking mechanism” as claimed in the independent claim 14 and as shown and detailed in the disclosed specification.

The examiner can find no motivation to modify the lock of Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A. Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), Markus Michael (CN-105839352-A), and Thomas Neumann (US-20080042447-A1) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claim 15 is allowable due to depending on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement on Reason for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Logan E (WO-8100426-A1) teaches a timing apparatus for the delaying of door opening that operates between a door closed and open modes The invention provides for improvement in security doors .
Jarod M. Sulik et al. (WO-2011109235-A1) teaches a lid lock with a magnetic ant-tamper feature with a blockade surface that is formed of a thin member that can break away if the lock is forcibly opened. The invention promotes safety when using a washing machine.
Fabrizio Promutico et al. (US-9926728-B2) teaches a system for opening a door of a household appliance that includes a breakable prong, an unlocking member, a return spring, a button, electric module, and a mechanical module. The invention offers a prong that if broken can be sensed by a slide that acts in conjunction with the lock mechanism to turn off the washing machine and allows for the opening of the appliance door in case of emergency.
Promutico Fabrizio et al.  (EP-1544387-A2) teaches a door locking device for a domestic electrical appliance including a breakable hook member, a sensitive feeler member, an intervention member, a coil spring, an electrical switch, a lock member, a safety mechanism, and electro-mechanical control device, a control unit and, and a casing. The invention offers increased safety during operation of the domestic appliance.

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.  

       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.

       Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675